In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-13-00284-CV
                           ____________________

                         KELLY MCCLANE, Appellant

                                         V.

                NEW CANEY OAKS APARTMENTS, Appellee
_______________________________________________________            ______________

                On Appeal from the County Court at Law No. 2
                        Montgomery County, Texas
                        Trial Cause No. 1327046-CV
________________________________________________________             _____________

                                     ORDER

      Kelly McClane filed a motion for review of the trial court’s ruling setting the

amount of her supersedeas bond for the appeal of a forcible detainer case. See Tex.

R. App. P. 24.4(a). McClane also filed a motion for temporary relief. See Tex. R.

App. P. 24.4(c). McClane has not filed a notice of appeal but her motion for new

trial indicates an intention to appeal and she has executed an affidavit of inability

to pay the costs of an appeal. See Tex. R. App. P. 20.1.



                                         1
      On June 14, 2013, the trial court signed a judgment granting possession of

the leased premises and awarding unpaid rent in the amount of $2,183.00. On June

21, 2013, the trial court overruled McClane’s motion for new trial. On June 24,

2013, the trial court set the amount of the supersedeas bond at $6,000. McClane’s

portion of the monthly rent for the government subsidized lease is $440.00. See

Tex. Prop. Code Ann. § 24.007(a) (West Supp. 2012). Her monthly liabilities

exceed her assets. The amount set for the supersedeas bond will likely cause

substantial economic harm to the appellant. See Tex. R. App. P. 24.2(b). The

Court accelerates the timetables for the record and briefing in the event of an

appeal. See Tex. R. App. P. 2.

      It is ORDERED that the amount of the supersedeas bond is reduced to

$1,320.00. By operation of Rule 24.4(e) issuance of a writ of possession is stayed

for twenty days. See Tex. R. App. P. 24.4(e). If notice of appeal is not earlier filed,

the filing of the supersedeas bond following the statements in the motion for new

trial will be considered as a bona fide attempt to invoke the appellate jurisdiction

of this Court. See In re J.M., No. 12-0836, 2013 WL 1286956, at *1 (Tex. Mar.

15, 2013). The record is due ten days after the supersedeas bond is filed. See Tex.

R. App. P. 35.1(b). The brief of the appellant is due twenty days after the record is

filed. See Tex. R. App. P. 38.6(d). The brief of the appellee is due twenty days

                                          2
after the appellant’s brief is filed.1 Id. The appeal will be submitted without oral

argument ten days after the appellee’s brief is filed. Id. No motions for extension

of time will be considered.

      ORDER ENTERED June 28, 2013.

                                                        PER CURIAM

Before McKeithen, C.J., Gaultney and Kreger, JJ.




      1
        Apparently, the appellee appeared pro se through its manager. See Tex. R.
Civ. P. 747a. A corporate entity must be represented by counsel in an appeal to the
Court of Appeals. See Kunstoplast of Am., Inc. v. Formosa Plastics Corp., USA,
937 S.W.2d 455, 456 (Tex. 1996).
                                         3